

Exhibit 10.1

[Redacted]







LICENSE AGREEMENT


BETWEEN


TECHNOLOGY INNOVATIONS, LLC


AND


NATURALNANO, INC.




EFFECTIVE AS OF APRIL 27, 2005









--------------------------------------------------------------------------------




 
TABLE OF CONTENTS



 
Page No.
RECITALS
1
   
ARTICLE 1 - DEFINITIONS
1
   
ARTICLE 2 - LICENSE GRANT
3
   
ARTICLE 3 - ROYALTIES
4
   
ARTICLE 4 - CONFIDENTIALITY
7
   
ARTICLE 5 - TERM AND TERMINATION
7
   
ARTICLE 6 - PATENT MAINTENANCE AND REIMBURSEMENT
9
   
ARTICLE 7 - INFRINGEMENT AND LITIGATION
9
   
ARTICLE 8 - DISCLAIMER OF WARRANTY; INDEMNIFICATION
9
   
ARTICLE 9 - USE OF NAME; INDEPENDENT CONTRACTOR
12
   
ARTICLE 10 - ADDITIONAL PROVISIONS
12

 
Attachment 1 Intellectual Property List



--------------------------------------------------------------------------------


 
This License Agreement (“AGREEMENT”) is made by and between Technology
Innovations, LLC (“LICENSOR”), having a place of business at 150 Lucius Gordon
Drive, Suite 215, West Henrietta, New York 14586 and NaturalNano, Inc.
(“LICENSEE”), having a place of business at 150 Lucius Gordon Drive, Suite 124,
West Henrietta, New York 14586.


This AGREEMENT is effective as of April 27, 2005 (“EFFECTIVE DATE”).


RECITALS


WHEREAS, LICENSOR owns and is proprietor of certain intellectual property listed
in Attachment 1 relating to applications of halloysite processes, structures and
compositions; and


WHEREAS, LICENSEE desires to secure an exclusive, field of use limited license
to make, use and sell the intellectual property described in Attachment 1
hereto.


NOW, THEREFORE, in consideration of the premises and of the promises and
covenants contained herein and intending to be legally bound hereby, the parties
agree as follows:


ARTICLE 1 - DEFINITIONS


1.1    AFFILIATE means, when used with reference to LICENSEE, any ENTITY
directly or indirectly controlling, controlled by or under common control with
LICENSEE. For purposes of this AGREEMENT, “control” means the direct or indirect
ownership of over fifty percent (50%) of the outstanding voting securities of an
ENTITY, or the right to receive over fifty percent (50%) of the profits or
earnings of an ENTITY, or the right to control the policy decisions of an
ENTITY.


1.2    BANKRUPTCY EVENT means the ENTITY in question becomes insolvent, or
voluntary or involuntary proceedings by or against such ENTITY are instituted in
bankruptcy or under any insolvency law, or a receiver or custodian is appointed
for such ENTITY, or proceedings are instituted by or against such ENTITY for
corporate reorganization or the dissolution of such ENTITY, which proceedings,
if voluntary, shall not have been dismissed within sixty (60) days after the
date of filing, or such ENTITY makes an assignment for the benefit of creditors,
or substantially all of the assets of such ENTITY are seized or attached and not
released within sixty (60) days thereafter.
 
1

--------------------------------------------------------------------------------



1.3    CALENDAR QUARTER means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.


1.4    CALENDAR YEAR means a period of twelve (12) months beginning on January 1
and ending on December 31.


1.5    CONFIDENTIAL INFORMATION means and includes all technical information,
inventions, trade secrets, developments, discoveries, software, know-how,
methods, techniques, formulae, data, processes and other proprietary ideas,
whether or not patentable or copyrightable, identified as confidential or
proprietary at the time it is delivered or communicated to LICENSEE.


1.6    ENTITY means a corporation, an association, a joint venture, a
partnership, a trust, a business, an individual, a government or political
subdivision thereof, including an agency, or any other organization that can
exercise independent legal standing.


1.7    FIELD OR FIELD OF USE means non-medical uses of halloysite microtubule
processes, structures, compositions and applications; [ … ]


1.8    LICENSEE shall include LICENSEE and its AFFILIATES.


1.9    NET SALES means the cash consideration or FAIR MARKET VALUE attributable
to the SALE of any LICENSED PRODUCT(S), less qualifying costs directly
attributable to such SALE and actually identified on the invoice and borne by
LICENSEE or its sublicensee.   


1.9.1   Such qualifying costs shall be limited to the following:


1.9.1.1    Discounts, in amounts customary in the trade, for quantity purchases,
prompt payments and for wholesalers and distributors.


1.9.1.2    Credits or refunds, not exceeding the original invoice amount, for
claims or returns.


1.9.1.3    Prepaid transportation insurance premiums.


1.9.1.4    Prepaid outbound transportation expenses.


1.9.1.5    Sales and use taxes imposed by a governmental agency.


1.10    LICENSED PRODUCT(S) means product(s) which in the absence of this
AGREEMENT would infringe at least one claim of PATENT RIGHTS or product(s) made,
at least in part, using LICENSOR’S TECHNICAL INFORMATION.
 
2

--------------------------------------------------------------------------------



1.11    PATENTED PRODUCT(S) means product(s) which are made, made for, used or
sold, which manufacture, use or sale is covered by any claim of the LICENSOR’S
PATENT RIGHTS in any country.


1.12    PATENT RIGHTS means those United States patent applications listed in
Attachment 1 hereto, and foreign counterparts including continuation,
continuation-in-part, divisional and re-issue applications thereof, together
with any and all patents issuing thereupon.


1.13    TECHNICAL INFORMATION means research and development information,
unpatented inventions, know-how, trade secrets, and technical data in the
possession of LICENSOR on the EFFECTIVE DATE of this AGREEMENT which is needed
to produce LICENSED PRODUCT(S).


1.14    SALE means any bona fide transaction for which consideration is received
for the sale, use, lease, transfer or other disposition of LICENSED PRODUCT(S).
A SALE of LICENSED PRODUCT(S) shall be deemed completed at the time LICENSEE or
its sublicensee receives payment for such LICENSED PRODUCT(S).
 
ARTICLE 2 - LICENSE GRANT


2.1    LICENSOR grants to LICENSEE for the term of this AGREEMENT an exclusive,
world-wide right and license, with the right to grant sublicenses, to make, have
made, use and sell LICENSED PRODUCT(S) in the FIELD OF USE. No other rights or
licenses are granted hereunder.


2.2    The right to sublicense conferred upon LICENSEE under this AGREEMENT is
subject to the following conditions:


2.2.1    In each such sublicense, the sublicensee shall be prohibited from
further sublicensing and shall be subject to the terms and conditions of the
license granted to LICENSEE under this AGREEMENT.


2.2.2    LICENSEE shall forward to LICENSOR, within thirty (30) days of
execution, a complete and accurate copy written in the English language of each
sublicense granted hereunder. LICENSOR’S receipt of such sublicense shall not
constitute an approval of such sublicense or a waiver of any of LICENSOR’S
rights or LICENSEE’S obligations hereunder.
 
3

--------------------------------------------------------------------------------



2.2.3    If LICENSEE becomes subject to a BANKRUPTCY EVENT, all payments then or
thereafter due and owing to LICENSEE from its sublicensees shall upon notice
from LICENSOR to any such sublicensee become payable directly to LICENSOR for
the account of LICENSEE; provided however, that LICENSOR shall remit to LICENSEE
the amount by which such payments exceed the amounts owed by LICENSEE to
LICENSOR.


2.2.4    Notwithstanding any such sublicense, LICENSEE shall remain primarily
liable to LICENSOR for all of the LICENSEE’S duties and obligations contained in
this AGREEMENT, and any act or omission of a sublicensee which would be a breach
of this AGREEMENT if performed by LICENSEE shall be deemed to be a breach by
LICENSEE of this AGREEMENT.
 
ARTICLE 3 - ROYALTIES


3.1    ROYALTIES


3.1.1    In consideration of the license granted herein, LICENSEE shall pay to
LICENSOR a royalty of [ … ] percent ([ … ] %) of the NET SALES of LICENSED
PRODUCT(S) made, made for, used or sold by LICENSEE and any sublicensees.


3.1.2    LICENSEE shall promptly pay to LICENSOR [ … ] percent ([ … ] %) of any
sublicense initiation fee or other such consideration, including, but not
limited to, license fees, royalties and minimum royalties paid by each
sublicensee of this AGREEMENT.


3.1.3    In the event that more than one royalty or payment is applicable to
LICENSED PRODUCT(S), the royalty rate provided for in 3.1.1. or sublicensing fee
or consideration due under 3.1.2 shall be prorated. For example, in the event
two royalties or fees/payments are applicable, the royalty rate and payment
percentage shall be reduced by one half, i.e. [ … ] % and [ … ] %, respectively.
In the event that three royalties or payments would be applicable, the royalty
rate and payment percentage shall be reduced by two thirds, i.e. [ … ] % and [ …
] %, respectively.


3.2    MILESTONES AND MAINTENANCE FEES
 
4

--------------------------------------------------------------------------------



3.2.1    LICENSEE shall use its best efforts to develop for commercial use and
to market LICENSED PRODUCT(S) as soon as practical, consistent with sound and
reasonable business practices.


3.2.2    LICENSEE shall provide LICENSOR on each June 1 and December 1 with
written reports, setting forth in such detail as LICENSOR may reasonably
request, the progress of the development, evaluation, testing and
commercialization of the LICENSED PRODUCT(S). LICENSEE shall also notify
LICENSOR within thirty (30) days of the first commercial sale of any LICENSED
PRODUCT(S).


3.2.3    LICENSEE shall pay to LICENSOR a nonrefundable minimum quarterly
royalty fee of [ … ] dollars ($[ … ]) commencing in the CALENDAR QUARTER that
the first patent under PATENT RIGHTS issues. A minimum royalty payment paid
hereunder shall serve as an advanced payment against royalties due under Section
3.1 herein during the period for which such minimum royalty payment was paid.


3.3    REPORTS AND RECORDS


3.3.1    LICENSEE shall deliver to LICENSOR within forty-five (45) days after
the end of each CALENDAR QUARTER a report, certified by the chief financial
officer of LICENSEE setting forth in reasonable detail the calculation of the
royalties due to LICENSOR for such CALENDAR QUARTER, including, without
limitation:


3.3.1.1    Number of LICENSED PRODUCT(S) involved in SALES, listed by country.


3.3.1.2    Gross consideration for SALES of LICENSED PRODUCT(S), including all
amounts invoiced, billed, or received.


3.3.1.3    Qualifying costs, as defined in Section 1.13, listed by category of
cost.


3.3.1.4    NET SALES of LICENSED PRODUCT(S) listed by country.


3.3.1.5    Royalties owed to LICENSOR, listed by category, including without
limitation earned, sublicense derived, and minimum royalty categories.


3.3.1.6    Earned royalty amounts credited against minimum royalty payments.
 
5

--------------------------------------------------------------------------------



3.3.2    Payments under Sections 3.1 and 3.2 hereof shall be paid within
forty-five (45) days following the last day of the CALENDAR QUARTER in which the
royalties or payments accrue and shall accompany the report of Section 3.3.1.


3.3.3    LICENSEE will maintain and cause its sublicensees to maintain, complete
and accurate books and records which enable the royalties payable hereunder to
be verified. The records for each CALENDAR QUARTER shall be maintained for three
years after the submission of each report under Article 3 hereof. Upon
reasonable prior notice to LICENSEE, LICENSOR and its accountants shall have
access to all books and records relating to the SALES of LICENSED PRODUCT(S) by
LICENSEE and its sublicensees to conduct a review or audit thereof. Such access
shall be available not more than once each CALENDAR YEAR, during normal business
hours, and for each of three years after the expiration or termination of this
AGREEMENT. If LICENSOR determines that LICENSEE has underpaid royalties by 5% or
more, LICENSEE will pay the costs and expenses of LICENSOR and its accountants
in connection with their review or audit.


3.4    CURRENCY, PLACE OF PAYMENT, INTEREST


3.4.1    All dollar amounts referred to in this AGREEMENT are expressed in
United States dollars. All payments to LICENSOR under this AGREEMENT shall be
made in United States dollars by check payable to “Technology Innovations, LLC”.


3.4.2    If LICENSEE receives revenues from SALES of LICENSED PRODUCT(S) in
currency other than United States dollars, revenues shall be converted into
United States dollars at the conversion rate for the foreign currency as
published in the eastern edition of The Wall Street Journal as of the last
business day of the applicable CALENDAR QUARTER.


3.4.3    Amounts that are not paid when due shall accrue interest from the due
date until paid, at a rate equal to one and one-half percent (1.5%) per month
(or the maximum allowed by law, if less).


6

--------------------------------------------------------------------------------



ARTICLE 4 - CONFIDENTIALITY


4.1    LICENSEE agrees to maintain in confidence and not to disclose to any
third party any CONFIDENTIAL INFORMATION of LICENSOR received pursuant to this
AGREEMENT. LICENSEE agrees to ensure that its employees have access to
CONFIDENTIAL INFORMATION only on a need-to-know basis and are obligated in
writing to abide by LICENSEE’S obligations hereunder. The foregoing obligation
shall not apply to:


4.1.1    information that is known to LICENSEE or independently developed by
LICENSEE prior to the time of disclosure, in each case, to the extent evidenced
by written records promptly disclosed to LICENSOR upon receipt of the
CONFIDENTIAL INFORMATION;


4.1.2    information disclosed to LICENSEE by a third party that has a right to
make such disclosure;


4.1.3    information that becomes patented, published or otherwise part of the
public domain as a result of acts by LICENSOR or a third person obtaining such
information as a matter of right; or


4.1.4    information that is required to be disclosed by order of United States
governmental authority or a court of competent jurisdiction; provided that
LICENSEE shall use its best efforts to obtain confidential treatment of such
information by the agency or court.
 
ARTICLE 5 - TERM AND TERMINATION


5.1    This AGREEMENT, unless sooner terminated as provided herein, shall
terminate upon the expiration of the last to expire or become abandoned of the
PATENT RIGHTS.


5.2    LICENSEE may, at its option, terminate this AGREEMENT at any time by
doing all of the following:


5.2.1    by ceasing to make, have made, use and sell all LICENSED PRODUCT(S);
and


5.2.2    by terminating all sublicenses, and causing all sublicensees to cease
making, having made, using and selling all LICENSED PRODUCT(S); and


5.2.3    by giving sixty (60) days’ notice to LICENSOR of such cessation and of
LICENSEE’S intent to terminate; and
    

5.2.4    by tendering payment of all accrued royalties.
 
7

--------------------------------------------------------------------------------



5.3    LICENSOR may terminate this AGREEMENT if any of the following occur:


5.3.1    LICENSEE becomes more than sixty (60) days in arrears in payment of
royalties or expenses due pursuant to this AGREEMENT and LICENSEE does not
provide full payment immediately upon demand; or


5.3.2    LICENSEE becomes subject to a BANKRUPTCY EVENT; or


5.3.3    LICENSEE breaches this AGREEMENT and does not cure such breach within
sixty (60) days written notice thereof.


5.4    LICENSOR may also terminate this AGREEMENT if:


5.4.1    five (5) years have elapsed from the EFFECTIVE DATE of this AGREEMENT;
and


5.4.2    LICENSEE has not made a SALE of a LICENSED PRODUCT(S) or has no
sublicensees doing so; and


5.4.3    LICENSOR has given LICENSEE sixty (60) days notice of intent to
terminate.


5.5    If LICENSEE becomes subject to a BANKRUPTCY EVENT, all duties of LICENSOR
and all rights (but not duties) of LICENSEE under this AGREEMENT shall
immediately terminate without the necessity of any action being taken either by
LICENSOR or by LICENSEE. To secure the complete and timely payment and
satisfaction of all LICENSEE’S royalty obligations under this AGREEMENT,
LICENSEE hereby grants to LICENSOR a security interest, effective immediately,
in LICENSEE’S entire right, title and interest in and to this AGREEMENT and to
all inventories of LICENSED PRODUCT(S) now or hereafter owned by LICENSEE. In
addition to any rights or remedies provided for under this AGREEMENT, LICENSOR
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code. Upon the request and at the sole expense of LICENSOR, LICENSEE
shall execute any and all instruments or documents as shall be reasonably
necessary to evidence and perfect such security interest in any jurisdiction.


5.6    Upon termination of this AGREEMENT, LICENSEE shall, at LICENSOR’S
request, return to LICENSOR all CONFIDENTIAL INFORMATION fixed in any tangible
medium of expression as well as any data generated by LICENSEE during the term
of this AGREEMENT which will facilitate the development of the technology
licensed hereunder.
 
8

--------------------------------------------------------------------------------



5.7    LICENSEE’S obligation to pay royalties accrued under Article 3 hereof
shall survive termination of this AGREEMENT. In addition, the provisions of
Articles 4, 5, 8, 9 and 10 shall survive such termination.
 
ARTICLE 6 - PATENT MAINTENANCE


6.1    LICENSOR shall control and diligently prosecute and maintain PATENT
RIGHTS. All costs associated with the prosecution and maintenance of the PATENT
RIGHTS shall be paid by the LICENSEE.


6.2    LICENSEE and its sublicensees shall comply with all United States and
foreign laws with respect to patent marking of LICENSED PRODUCT(S).
 
ARTICLE 7 - INFRINGEMENT AND LITIGATION


7.1    LICENSOR and LICENSEE are responsible for notifying each other promptly
of any infringement of PATENT RIGHTS which may come to their attention. The
parties shall consult one another in a timely manner concerning any appropriate
response thereto.


7.2    In any action to enforce any of the PATENT RIGHTS, either party, at the
request and expense of the other party, shall cooperate to the fullest extent
reasonably possible. This provision shall not be construed to require either
party to undertake any activities, including legal discovery, at the request of
any third party except as may be required by lawful process of a court of
competent jurisdiction.
 
ARTICLE 8 - DISCLAIMER OF WARRANTY; INDEMNIFICATION


8.1    THE PATENT RIGHTS, TECHNICAL INFORMATION, LICENSED PRODUCT(S) AND ALL
OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS
AND NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ARE MADE WITH RESPECT
THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, NO REPRESENTATIONS OR
WARRANTIES ARE MADE (i) OF COMMERCIAL UTILITY; (ii) OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE; OR (iii) THAT THE USE OF THE PATENT RIGHTS,
TECHNICAL INFORMATION, LICENSED PRODUCT(S) AND ALL TECHNOLOGY LICENSED UNDER
THIS AGREEMENT WILL NOT INFRINGE ANY PATENT, COPYRIGHT OR TRADEMARK OR OTHER
PROPRIETARY OR PROPERTY RIGHTS OF OTHERS. LICENSOR SHALL NOT BE LIABLE TO
LICENSEE, LICENSEE’S SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO:
ANY CLAIM ARISING FROM THE USE OF THE PATENT RIGHTS, TECHNICAL INFORMATION,
LICENSED PRODUCT(S) AND ALL TECHNOLOGY LICENSED UNDER THIS AGREEMENT OR FROM THE
MANUFACTURE, USE OR SALE OF LICENSED PRODUCT(S); OR ANY CLAIM FOR LOSS OF
PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND.
 
9

--------------------------------------------------------------------------------



8.2 LICENSEE will defend, indemnify and hold harmless LICENSOR, its trustees,
officers, agents and employees (individually, an “Indemnified Party”, and
collectively, the “Indemnified Parties”), from and against any and all
liability, loss, damage, action, claim or expense suffered or incurred by the
Indemnified Parties (including attorney’s fees) (individually, a “Liability”,
and collectively, the “Liabilities”) that results from or arises out of: (a) the
development, use, manufacture, promotion, sale or other disposition, of any
TECHNICAL INFORMATION, PATENT RIGHTS or LICENSED PRODUCT(S) by LICENSEE, its
assignees, sublicensees, vendors or other third parties; (b) breach by LICENSEE
of any covenant or agreement contained in this AGREEMENT; and (c) the
enforcement by an Indemnified Party of its rights under this Section. Without
limiting the foregoing, LICENSEE will defend, indemnify and hold harmless the
Indemnified Parties from and against any Liabilities resulting from:


8.2.1    any product liability or other claim of any kind related to the use by
a third party of a LICENSED PRODUCT(S) that was manufactured, sold or otherwise
disposed by LICENSEE, its assignees, sublicensees, vendors or other third
parties;


8.2.2    a claim by a third party that the TECHNICAL INFORMATION or PATENT
RIGHTS or the design, composition, manufacture, use, sale or other disposition
of any LICENSED PRODUCT(S) infringes or violates any patent, copyright,
trademark or other intellectual property rights of such third party; and
 
10

--------------------------------------------------------------------------------



8.3    The Indemnified Party shall promptly notify LICENSEE of any claim or
action giving rise to Liabilities subject to the provisions of the foregoing
Section. LICENSEE shall have the right to defend any such claim or action, at
its cost and expense. LICENSEE shall not settle or compromise any such claim or
action in a manner that imposes any restrictions or obligations on LICENSOR or
grants any rights to the TECHNICAL INFORMATION, PATENT RIGHTS or PATENTED
PRODUCT(S) without LICENSOR’S prior written consent. If LICENSEE fails or
declines to assume the defense of any such claim or action within thirty (30)
days after notice thereof, LICENSOR may assume the defense of such claim or
action for the account and at the risk of LICENSEE, and any Liabilities related
thereto shall be conclusively deemed a liability of LICENSEE. LICENSEE shall pay
promptly to the Indemnified Party any Liabilities to which the foregoing
indemnity relates, as incurred. The indemnification rights of LICENSOR or other
Indemnified Party contained herein are in addition to all other rights which
such Indemnified Party may have at law or in equity or otherwise.


8.4    INSURANCE


8.4.1    LICENSEE shall procure and maintain a policy or policies of
comprehensive general liability insurance, including broad form and contractual
liability, in a minimum amount of [ … ] dollars ($[ … ]) combined single limit
per occurrence and in the aggregate as respects personal injury, bodily injury
and property damage arising out of LICENSEE’S performance of this AGREEMENT.


8.4.2    The policy or policies of insurance specified herein shall be issued by
an insurance carrier with an A.M. Best rating of “A” or better and shall name
LICENSOR as an additional insured with respect to LICENSEE’S performance of this
AGREEMENT. LICENSEE shall provide LICENSOR with certificates evidencing the
insurance coverage required herein and all subsequent renewals thereof. Such
certificates shall provide that LICENSEE’S insurance carrier(s) notify LICENSOR
in writing at least 30 days prior to cancellation or material change in
coverage.
 
11

--------------------------------------------------------------------------------



8.4.3    LICENSOR shall periodically review the adequacy of the minimum limits
of liability specified herein. Further, LICENSOR reserves the right to require
LICENSEE to adjust such coverage limits accordingly. The specified minimum
insurance amounts shall not constitute a limitation on LICENSEE’S obligation to
indemnify LICENSOR under this AGREEMENT.
 
ARTICLE 9 - USE OF LICENSOR’S NAME; INDEPENDENT CONTRACTOR


9.1    LICENSEE and its employees and agents shall not use and LICENSEE shall
not permit its sublicensees to use LICENSOR’S name, any adaptation thereof, any
LICENSOR logotype, trademark, service mark or slogan or the name mark or
logotype of any LICENSOR representative or organization in any way without the
prior, written consent of LICENSOR.


9.2    Nothing herein shall be deemed to establish a relationship of principal
and agent between LICENSOR and LICENSEE, nor any of their agents or employees
for any purpose whatsoever. This AGREEMENT shall not be construed as
constituting LICENSOR and LICENSEE as partners, or as creating any other form of
legal association or arrangement which would impose liability upon one party for
the act or failure to act of the other party.
 
ARTICLE 10 - ADDITIONAL PROVISIONS


10.1    LICENSEE shall comply with all prevailing laws, rules and regulations
pertaining to the development, testing, manufacture, marketing, sale, use,
import or export of product(s). Without limiting the foregoing, it is understood
that this AGREEMENT may be subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities, articles and information, including the Arms
Export Control Act as amended in the Export Administration Act of 1979, and that
the parties obligations hereunder are contingent upon compliance with applicable
United States export laws and regulations. The transfer of certain technical
data and commodities may require a license from the cognizant agency of the
United States Government and/or written assurances by LICENSEE that LICENSEE
shall not export data or commodities to certain foreign countries without prior
approval of such agency. LICENSOR neither represents that a license is not
required nor that, if required, it will issue.
 
12

--------------------------------------------------------------------------------



10.2    This AGREEMENT and the rights and duties appertaining thereto may not be
assigned by LICENSEE without first obtaining the express written consent of
LICENSOR. Any such purported assignment, without the written consent of
LICENSOR, shall be null and of no effect.


10.3    Notices, payments, statements, reports and other communications under
this AGREEMENT shall be in writing and shall be deemed to have been received as
of the date dispatched if sent by public overnight courier (e.g., Federal
Express) and addressed as follows:


If for LICENSOR:


Technology Innovations, LLC

150 Lucius Gordon Drive, Suite 215

West Henrietta, New York 14586

Attn: Michael L. Weiner, Chief Executive Officer


If for LICENSEE:


NaturalNano, Inc.

150 Lucius Gordon Drive, Suite 124

West Henrietta, New York 14586

Attn: Michael Riedlinger, President


Either party may change its official address upon written notice to the other
party.


10.4    This AGREEMENT shall be construed and governed in accordance with the
laws of the State of New York, without giving effect to conflict of law
provisions.


10.5    Any modification of this AGREEMENT shall be in writing and signed by an
authorized representative of each party.


10.6    In the event that a party to this AGREEMENT perceives the existence of a
dispute with the other party concerning any right or duty provided for herein,
the parties shall, as soon as practicable, confer in an attempt to resolve the
dispute. If the parties are unable to resolve such dispute amicably, then the
parties hereby submit to the exclusive jurisdiction of and venue in the courts
located in the State of New York with respect to any and all disputes concerning
the subject of this AGREEMENT.


10.7    A waiver by either party of a breach or violation of any provision of
this AGREEMENT will not constitute or be construed as a waiver of any subsequent
breach or violation of that provision or as a waiver of any breach or violation
of any other provision of this AGREEMENT.
 
13

--------------------------------------------------------------------------------



10.8    Any of the provisions of this AGREEMENT which are determined to be
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability in such jurisdiction, without rendering
invalid or unenforceable the remaining provisions hereof or affecting the
validity or unenforceability of any of the terms of this AGREEMENT in any other
jurisdiction.


10.9    The headings and captions used in this AGREEMENT are for convenience of
reference only and shall not affect its construction or interpretation.


10.10    Nothing in this AGREEMENT, express or implied, is intended to confer on
any person, other than the parties hereto or their permitted assigns, any
benefits, rights or remedies.







14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties, intending to be legally bound, have caused this
AGREEMENT to be executed by their duly authorized representatives.
 
 
LICENSOR:


TECHNOLOGY INNOVATIONS, LLC


By:______________________________________________
Michael L. Weiner, CEO
 


LICENSEE:


NATURALNANO, INC.


By:______________________________________________
Michael Riedlinger, President
 





15

--------------------------------------------------------------------------------


 
ATTACHMENT 1


Intellectual Property List


Technology to be licensed to NaturalNano, Inc. from Technology Innovations, LLC
 

 
1.
Provisional Patent application [ … ] and any subsequent patents including
continuations-in-part, titled: “[ … ]” filing date: October 7, 2004.

 

 
2.
Continuation-in-part of Provisional Patent application [ … ] known also as [ … ]
and now referred to as [ … ] and titled: “[ … ]” with filing date of: April 4,
2005.

 

 
3.
PCT known as [ … ] titled: “[ … ]” with filing date of April 5, 2005.

 

 
4.
Patent application known as [ … ] with deposit date of January 25, 2005 titled:
“[ … ]”



16

--------------------------------------------------------------------------------


 